Citation Nr: 0820518	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-39 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to June 
1946.  The appellant seeks benefits as the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death. 


FINDINGS OF FACT

1.  In September 2005, the veteran died of acute myocardial 
infarction due to, or as a consequence of, aspiration 
pneumonia. 

2.  The veteran's acute myocardial infarction and aspiration 
pneumonia were not caused by any incident of service, or 
related in any way to his service-connected shell fragment 
wounds of the left hand or chest.

3.  The veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002);     38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  
 
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
 
In this case, although the appellant was not specifically 
informed of the disabilities for which service connection had 
been established, she asserted in her March 2006 Notice of 
Disagreement that the veteran experienced difficulty 
breathing that led to hospitalization due to one of his 
service-connected disabilities.  In essence, she asserts that 
the veteran died due to hospitalization stemming from his 
service-connected shell fragment wounds to the chest and thus 
that service connection is warranted for the cause of the 
veteran's death.  
 
In a January 2006 letter, which predated the February 2006 
rating decision on appeal, as well as in a November 2006 
statement of the case, the RO notified the appellant of the 
elements necessary to establish a claim of service connection 
for the cause of the veteran's death.  The letters notified 
the appellant of the first element, i.e., that the evidence 
needed to show that the veteran's death was related to a 
disease or injury of service origin.  The letters also 
satisfied the second and third elements because they notified 
her of the evidence she was responsible for submitting and 
identified the evidence that VA would obtain.  As to the 
fourth element, the letters advised the appellant to submit 
to VA any pertinent evidence in her possession.  See Mayfield 
v. Nicholson, 444 F.3d at 1334; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  
 
Further, given her contentions, the appellant has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate her 
claim.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because she had 
actual knowledge of what was necessary to substantiate her 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  
 
The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).
 
As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and all pertinent post-service records, 
including the certificate of death.  Thus, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  
 
Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312 (a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312 (b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312 (c) (2007). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  Service connection may also 
be granted for certain chronic diseases, including 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.     38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).
 
In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  
 
The veteran died in September 2005.  His death certificate 
listed his cause of death as acute myocardial infarction due 
to, or as a consequence of, aspiration pneumonia.  The 
veteran's medical records indicate that the family did not 
request an autopsy. 
 
At the time of the veteran's death, he was service-connected 
for shell fragment wounds to his left hand and chest.  
Service connection had not been established for the 
conditions listed on the death certificate, acute myocardial 
infarction due to aspiration pneumonia, and there is no 
evidence that those conditions were incurred in or aggravated 
by the veteran's period of active service.  No diagnosis 
underlying the veteran's acute myocardial infarction (such as 
hypertension) or aspiration pneumonia (such as 
bronchiectasis) manifested to a compensable degree within one 
year of separation from service such as to warrant service 
connection for the cause of the veteran's death on a 
presumptive basis. 

The Board thus turns to whether service connection for the 
veteran's cause of death is warranted on a direct basis.  

The veteran's service treatment records demonstrate that on 
September 30, 1944 he sustained an injury by shell fragments 
in the left hand and chest.  Records associated with the 
September 1944 injury show that the chest wounds were 
described as several "small puncture wounds."  Records 
indicate that while the foreign body was not removed at that 
time, the chest wounds were debrided, and the veteran was 
returned to active duty on October 9, 1944.  However, the 
veteran was readmitted to the hospital on October 11, 1944 
for reasons related to an infection of his hand.  A November 
1944 record indicates that the veteran's wounds related to 
the left hypochondrium were well-healed.  In January 1945, 
records indicate that a metallic foreign body was removed the 
veteran's left hypochondrium.  Records indicate that at the 
time of the veteran's separation examination in June 1946, he 
presented with "shrapnel wounds, left chest and arm, well 
healed" and an X-ray examination of the chest revealed no 
significant abnormalities.  It is clear from the veteran's 
service treatment records that the chest wounds were 
relatively superficial and that the treatment he received for 
the shell fragment injury was predominately related to his 
left hand.  In fact, after his release from the hospital on 
October 9, 1944, there is only one additional record 
pertaining to his chest wounds, dated in January 1945.  This 
record shows that the foreign body in his chest wounds was 
removed.

Post-service medical records include a July 1946 report of VA 
examination, completed in conjunction with the veteran's 
claim for service connection for shell fragment wounds, which 
indicates that the examiner observed six small scars, all 
measuring less than two inches by two inches, at the base of 
the eleventh rib on the anterior aspect of the left side of 
the chest.  The examiner noted that the veteran denied pain 
and adhesion related to the scars.  However, the examiner did 
note that the veteran reported experiencing pain and a 
feeling he described as "his flesh crawling" on the left 
side of his chest when lifting weights.  There is no 
indication that the scars affected the veteran's ability to 
breathe.

An August 1949 report of VA examination, completed in 
conjunction with the veteran's claim for pension benefits, 
indicated that the veteran reported pain in his left side at 
the sight of the shell fragment wounds and that the pain was 
aggravated by motion.  The examiner reported that the six 
scars in the left hypochondrium were not adherent or tender; 
however, he reported that deep pressure over the scars caused 
the veteran pain.  The examiner opined that while it was 
impossible to assert at that time whether there was muscle 
damage beneath the scars, the debridement performed at the 
time of injury could have caused muscle damage.  X-ray 
examination at the time of the VA examination failed to yield 
any significant findings. 

The first available clinical record related to the veteran's 
respiratory system is dated in January 1997.  On that date, 
the veteran was diagnosed with chronic obstructive pulmonary 
disease (COPD) and he began a respiration therapy and 
prescription medication regimen.  At the time the veteran was 
diagnosed with COPD, there is neither lay evidence from the 
veteran nor expert evidence from his doctor of record that 
the veteran's COPD was related to his service-connected shell 
fragment wounds.  In September 1998, the veteran's medical 
records reported chest X-ray examination results as showing 
evidence of old granulomatous disease.  However, there was no 
reported indication of damage or injury due to shell fragment 
wounds.  A medical record dated in May 1999 indicates that 
the veteran presented with significant medical problems, 
including COPD, and experienced shortness of breath and 
wheezing.  In June 1999, the veteran's medical records 
indicate that he had severe COPD and was a high pulmonary 
risk, as related to his impending hernia surgery.  The 
veteran's medical records indicate that in October 1999, he 
was seen during a routine appointment for his COPD and it was 
reported that he had no trouble breathing with the use of 
inhalers.  Also in October 1999, medical records indicate 
that the veteran presented with mild restrictive lung 
disease.  In November 1999, medical records indicate that the 
veteran reported "having no wind" and that he tired easily 
and experienced shortness of breath with minimal exertion.  
In February 2000, medical records indicated that the veteran 
had a history of mild COPD.  

A June 7, 2005 report of X-ray examination of the chest 
showed hyperinflated lungs with chronic type markings and 
cardiomediastinal silhouette not enlarged, and a one-
centimeter nodular density in the retrosternal air space 
which did not appear to be calcified.  There was no reported 
indication of damage or injury to the lungs due to shell 
fragment wounds.  

On September 12, 2005, the veteran was admitted to the 
hospital by family members concerned about his increasing 
disorientation and wandering.  The veteran's medical records 
related to his hospital admission indicate that his family 
reported that his state had progressed to a level where it 
had become difficult for them to care for him at home.  At 
the time of his hospital admission, the veteran presented 
with a diagnosis of dementia, with rapid progression over the 
past two years and risk of sequelae, specifically aspiration.  
The veteran's medical records indicate that he was 
hospitalized for placement in a nursing home.

At the time of his hospital admission, medical records 
indicate that the veteran had a history of a productive 
cough.  Records reported September 12, 2005 X-ray examination 
results compared with results dated in June 2003 as calcified 
right hilar lymph node again seen, compatible with old 
granulomatous disease.  Multiple calcified granulomas were 
also seen in right upper lobe, unchanged when compared with 
previous examination.  Current clinical findings as to 
September 12, 2005 were reported as evidence of old 
granulomatous disease and chronic obstructive pulmonary 
disease, and no evidence of acute lung infiltrates or 
pulmonary edema.  There was no reported indication of damage 
or injury to the lungs due to shell fragment wounds.  

On September 14, 2005, the veteran was treated for a non-ST-
segment elevation myocardial infarction.  Breathing 
treatments and aspiration precautions were ordered.  On 
September 15, 2005, the veteran was markedly clinically 
improved and aspiration precautions were continued.  On 
September 19, 2005, however, records indicate that the 
veteran's level of consciousness was markedly decreased.  

On September 20, 2005, the veteran underwent additional 
breathing treatments.     X-ray examination on that date 
revealed total opacification of the right hemithorax, most 
likely secondary to collapse of the right lung.  Pleural 
effusion was felt to be the less likely cause.  Some 
improvement of the aeration of the left lung was noted, with 
no other interval change.  There was no reported indication 
of damage or injury of the lungs due to shell fragment 
wounds.  

The appellant contends is that the veteran's difficulty 
breathing and resulting hospitalization was related to his 
service-connected shell fragment wounds.  In specific, she 
asserts that his shell fragment wounds to the chest made it 
difficult for him to breathe, causing or materially 
contributing to his acute myocardial infarction due to 
aspiration pneumonia, and thereby to his death.  

The initial questions before the Board are thus whether the 
cause of the veteran's death, acute myocardial infarction due 
to aspiration pneumonia, was related to his service-connected 
shell fragment wounds or to his military service.  Further, 
the Board must determine whether the veteran's service-
connected shell fragment wounds otherwise caused or 
materially contributed to his death.  

There is no competent medical evidence of record that 
indicates that upon any of the veteran's X-ray examinations 
of the chest, damage or injury due to shell fragment wounds 
was present.  Further, there is no competent medical evidence 
of record that indicates that the veteran complained of or 
sought post-service medical treatment for any condition 
related to his service-connected shell fragment wounds to the 
chest.  There is no competent medical evidence of record of a 
correlation between the veteran's cause of death, acute 
myocardial infarction due to aspiration pneumonia, and his 
military service, or his cause of death and his service-
connected shell fragment wounds.  Thus, the Board finds that 
the preponderance of the evidence weighs against a finding 
that the veteran's death was related to his service-connected 
shell fragment wounds to the chest.

Finally, the Board turns to the question of whether the 
veteran's acute myocardial infarction due to aspiration 
pneumonia was otherwise related to his period of service.  

The veteran's service treatment records do not show that he 
developed cardiovascular or respiratory problems, including 
acute myocardial infarction due to aspiration pneumonia, 
while in service, nor is there medical evidence of symptoms 
associated with that condition for more than fifty years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomology, and this weighs heavily against 
the claim.                See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). 

The evidence shows that the veteran developed acute 
myocardial infarction due to, or as a consequence of, 
aspiration pneumonia, which led to his death, many years 
after service.  There is no competent medical evidence that 
acute myocardial infarction due to aspiration pneumonia, or 
any disorder underlying the pneumonia, was incurred in or 
aggravated by service.  Accordingly, service connection for 
the cause of the veteran's death is not warranted. 

The Board is not required to request a medical opinion to 
address this determinative issue of causation.  VA does not 
always have to assist the claimant in obtaining a medical 
opinion under 38 U.S.C.A. § 5103A(a) in a DIC claim.  See 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(a) 
and (d), 38 C.F.R. § 3.159(c)(3)(4)(C).  Under section 
5103A(a), VA only needs to make reasonable efforts to assist 
a claimant in obtaining a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  See 38 U.S.C.A. § 5103A(a).  Here, section 
5103A(a) is not met, and an opinion is not necessary to 
substantiate the appellant's claim because the competent 
medical evidence is not in dispute.  Significantly, the death 
certificate does not list shell fragment wounds as a factor 
leading to death.  There is no competent medical evidence 
showing that acute myocardial infarction due to aspiration 
pneumonia was related to the veteran's service-connected 
shell fragment wounds or that shell fragment wounds were 
otherwise related to the veteran's death.

In reaching the determination that service connection is not 
warranted in this case, the Board does not question the 
sincerity of the appellant's belief that the veteran's 
service-connected shell fragment wounds contributed to his 
death in that it caused him to experience difficulty 
breathing that led to hospitalization and resulted in acute 
myocardial infarction due to aspiration pneumonia.  As a lay 
person, however, she is not competent to establish a medical 
diagnosis or show a medical etiology merely by her own 
assertions because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (2006); see also Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because she is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the only competent 
medical evidence is against the claim, service connection 
must be denied.  

In the absence of medical evidence showing the veteran's 
death was due to a disability incurred in or aggravated by 
his military service, the Board must find that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for cause 
of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.                          
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


